DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/02022 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4-5 and 22 is/are rejected under 35 U.S.C. 103 as obvious over Shah et al., US 2009/0017635 in view of Rasheed et al., US 2010/0048028.
Shah et al. shows the invention substantially as claimed including a plasma processing apparatus for processing a bevel portion of a semiconductor wafer, the plasma processing apparatus comprising: a processing chamber 216/316/416; a plasma chamber 280A/370A/450A separated from the processing chamber by a separation grid 278/368/448; a pedestal 232/332/432 disposed within the processing chamber, the pedestal configured to support the semiconductor wafer 220/320/434, the pedestal having a diameter smaller than the semiconductor wafer such that the bevel portion of the semiconductor wafer overhangs an edge of the pedestal; wherein the separation grid has an edge portion (peripheral portion of 378/368/448) and a blocking portion (central portion of 278/368/448), the edge portion disposed above an edge portion of the semiconductor wafer when supported on the pedestal, wherein the edge portion of the separation grid has a plurality of holes 282/372/452 configured to allow active radicals generated in the plasma to pass to the processing chamber, wherein the plurality of holes of the separation grid overlap the bevel portion of the semiconductor wafer; wherein the separation grid has a gas injection aperture (279/386/bottom of 450B) formed in the blocking portion in a center portion of the separation grid, the gas injection aperture coupled to a neutral gas source 208/308/408, the gas injection aperture configured for the injection of a neutral gas separate from species generated in the plasma onto the semiconductor wafer to generate a gas curtain over the semiconductor wafer; wherein the blocking portion extends between the edge portion of the separation grid to the center portion of the separation grid, the blocking portion configured to block ions and the active radicals generated in the plasma from passing through the blocking portion to the processing chamber; (see, for example, figs. 2B-4C and their descriptions).
Shah et al. does not expressly disclose using an inductively coupled plasma source to generate the plasma in the plasma chamber. Rasheed et al. discloses the use of an inductively coupled plasma source 138/140 to generate a plasma in the plasma chamber (see, for example, fig. 1A, and its description). Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Shah et al. as to comprise an inductively coupled plasma source because such means is known and used in the art as a suitable means for effectively and efficiently generate high density plasma in the plasma chamber.
Regarding the plurality of holes extending over each side of the bevel portion by about 20% of a size of the bevel portion of the semiconductor wafer, it should be noted that such limitation is directed to a method limitation instead of an apparatus limitation, and since an apparatus is being claimed as the instant invention, the method teachings are not considered to be the matter at hand, since a variety of methods can be done with the apparatus.  The method limitations are viewed as intended uses which do not further limit, and therefore do not patentably distinguish the claimed invention. The apparatus of Shah et al. modified by Rasheed et al., is capable of being used to treat a semiconductor wafer having a bevel portion so that the plurality of holes extend over each side of the bevel portion by about 20% of a size of the bevel portion of the semiconductor wafer.  Additionally, a claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  Furthermore, and this notwithstanding, a prima facie case of obviousness still exists because it would have been obvious to one of ordinary skill in the art to optimize the amount, position, and/or extension over the substrate of the plurality of holes during routine experimentation depending upon, for example, the desired plasma/process characteristics, and such limitation would not lend patentability to the instant application absent the showing of unexpected results.
With respect to active radicals being provided for treatment of a bevel portion of the semiconductor wafer, it should be noted that Shah et al. further discloses such limitation.  Additionally, such limitation is directed to a method limitation instead of an apparatus limitation, and since an apparatus is being claimed as the instant invention, the method teachings are not considered to be the matter at hand, since a variety of methods can be done with the apparatus.  The method limitations are viewed as intended uses which do not further limit, and therefore do not patentably distinguish the claimed invention. The apparatus of Shah et al. modified by Rasheed et al., is capable of being used to provide active radicals for treatment of a bevel portion of the semiconductor wafer, if such method is desired to be performed within the apparatus.
With respect to claim 4, it should be noted that the blocking portion comprises a solid portion of the separation grid that does not have any holes (see the figures).
Regarding claim 5, Shah et al. does not expressly disclose that the edge portion extends a distance of about 30 mm or less from a perimeter of the separation grid.  However, a prima facie case of obviousness still exists because it would have been obvious to one of ordinary skill in the art to optimize the claimed distance during routine experimentation depending upon, for example, the desired plasma/process characteristics, and such limitation would not lend patentability to the instant application absent the showing of unexpected results.
Concerning claim 22, it should be noted that the pedestal of the apparatus of Shah et al. is movable in the vertical direction (see, for example, paragraphs 0025 and 0037).

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as obvious over Shah et al., US 2009/0017635 in view of Rasheed et al., US 2010/0048028, as applied to claims 1-2, 4-5 and 22 above, and further in view of Powell et al., US 6,287,643.
Shah et al. and Rasheed et al. are applied as above, and Rasheed et al. appears to disclose an insert 140, the insert having a peripheral portion and a center portion, the center portion extending a vertical distance past the peripheral portion, the center portion extending to the separation grid; a first gas injection port 152 to the plasma chamber and a second gas injection port 150 for providing gas through the insert; (see, for example, figs. 1A and 2A, and their descriptions). This notwithstanding, Powell et al. discloses an insert 84, the insert having a peripheral portion and a center portion, the center portion extending a vertical distance past the peripheral portion; a first gas injection port 80/82 to the plasma chamber and a second gas injection port 85 for providing gas through the insert; (see, for example, figs. 3, 5 and 6A, and their descriptions).  Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Shah et al. modified by Rasheed et al., as to comprise the claimed insert because such means is known and used in the art as a suitable means for effectively and efficiently insert gas into the processing chamber while shielding the gas from plasma excitation.   

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as obvious over Shah et al., US 2009/0017635 in view of Rasheed et al., US 2010/0048028, as applied to claims 1-2, 4-5 and 22 above, and further in view of Kobayashi, US 2011/0031111.
Shah et al. and Rasheed et al. are applied as above, and Shah et al. appears to further disclose means 350 provided to center the substrate on the pedestal. This notwithstanding, Kobayashi discloses a plasma processing apparatus comprising an aligning focus ring 124 configured to assist positioning of the wafer W on the pedestal (see, for example, figs. 1 and 12-16B, and their descriptions).  Therefore, in view of this disclosure it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Shah et al. modified by Rasheed et al., as to comprise the claimed aligning focus ring because such means is known and used in the art as a suitable means for effectively, efficiently, and accurately positioning a substrate in a substrate processing apparatus.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-5, 7-8 and 21-22 have been considered but are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Foster et al. (US 5,567,243) shows a plasma processing apparatus comprising a plasma chamber separated from a processing chamber by a separation grid and the use of an inductively coupled plasma source for generating the plasma.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUZ L ALEJANDRO whose telephone number is (571)272-1430.  The examiner can normally be reached on Monday and Thursday, 8:30 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUZ L ALEJANDRO MULERO/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        
June 14, 2022